Citation Nr: 0208202	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  96-30 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected left knee patellofemoral 
syndrome.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right knee patellofemoral 
syndrome.

3.  Entitlement to an initial evaluation in excess of 0 
percent for the service-connected status post excision of the 
distal phalanx, left great toe.

4.  Entitlement to an initial evaluation in excess of 0 
percent for the service-connected status post excision of the 
distal phalanx, right great toe.

5.  Entitlement to an in initial evaluation in excess of 0 
percent for the service-connected bulimia.

6.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to March 
1994.

This appeal arose from a June 1995 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO). 


FINDINGS OF FACT

1.  The veteran's left knee patellofemoral syndrome is 
manifested by complaints of pain and hyperextension, with 
normal range of motion, stable ligaments and a negative x-
ray.

2.  The veteran's right knee patellofemoral syndrome is 
manifested by complaints of pain and hyperextension, with 
normal range of motion, stable ligaments and a negative x-
ray.

3.  The veteran's left great toe disability is manifested by 
complaints of sensitivity, with amputation at the distal 
phalanx.

4.  The veteran's right great toe disability is manifested by 
complaints of sensitivity, with amputation at the distal 
phalanx.

5.  The veteran's bulimia is currently manifested by no 
complaints of binge eating followed by self-induced vomiting 
or other measures to prevent weight gain.

6.  The veteran does not suffer from depression or any 
psychiatric disorder that can be related to his period of 
service or to any service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected left knee patellofemoral syndrome 
during the entire appellate period have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. 3.321(b)(1); Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Diagnostic Codes (DC) 5257, 5260, 5261 
(2001).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected right knee patellofemoral syndrome 
during the entire appellate period have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. 3.321(b)(1); Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Diagnostic Codes (DC) 5257, 5260, 5261 
(2001).

3.  The criteria for an evaluation in excess of 0 percent for 
the service-connected left great toe disorder during the 
entire appellate period have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
3.321(b)(1); Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.20, 
4.31, 4.40, DCs 5171, 5280 (2001).

4.  The criteria for an evaluation in excess of 0 percent for 
the service-connected right great toe disorder during the 
entire appellate period have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
3.321(b)(1); Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.20, 
4.31, 4.40, DCs 5171, 5280 (2001).

5.  The criteria for an evaluation in excess of 0 percent for 
the service-connected bulimia during the entire appellate 
period have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.321(b)(1), Part 4, 
including §§ 4.1, 4.2, 4.7, DC 9521 (2001).

6.  A psychiatric disability was not incurred in or 
aggravated by service, nor is proximately due to a service-
connected disorder.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.310(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has asserted that each of the service-connected 
disorders noted above are more disabling than the current 
evaluations would suggest.  He has also asserted that he 
suffers from depression which had its onset in service.  
Therefore, he believes that his claims should be granted.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

Increased evaluations

Left and right knees

The pertinent evidence of record includes the report of the 
VA examination of the veteran conducted in January 1995.  
This showed no effusion in the either knee; there were also 
no varus/valgus deformities.  Range of motion on the left was 
from 0 to 130 degrees and from 0 to 120 degrees on the right.  
He denied pain and there was no tenderness over the medial or 
lateral joint lines bilaterally.  The x-rays were negative.  
The diagnoses was patellofemoral pain syndrome bilaterally.  

The veteran testified at a personal hearing at the RO in 
February 1996.  He stated that he had a lot of pain in the 
knees, with the right being worse than the left.  On a scale 
of 1 to 10 (with 10 reflecting the worst pain), he indicated 
that his left knee ranged between 3 and 4, while the right 
ranged between 8 and 9.  He also claimed that both knees 
would pop, snap and crack, although he denied locking.

Numerous private outpatient treatment records dating from the 
veteran's discharge from service make no reference to any 
knee complaints.  He was afforded a VA examination in 
December 1999.  He complained of constant pain and 
hyperextension, with the right knee being worse than the 
left.  Both knees were normal in shape, with no indication of 
swelling or deformities.  He complained of pain on both sides 
of both knees in the area of the hamstring tendons.  The 
ligaments in both knees were stable.  Range of motion of both 
knees was from 0 to 140 degrees.  The McMurray's and Drawers 
signs were negative bilaterally.  X-rays of both knee joints 
were within normal limits.  The examiner commented that it 
was likely that his knees would be more symptomatic with 
strenuous activity due to abnormal hyperextension.  His pain 
was described as nondisabling.  There was no evidence of 
weakened movement, fatigability or incoordination.  The 
diagnoses were chronic tendonitis due to abnormal excursion 
in extension.


Left and right great toes

The pertinent evidence consisted of a report of a VA 
examination of the veteran conducted in January 1995.  He 
noted that he had had the left great toenail removed in 1991; 
the right had been removed in 1990.  In 1992, he had 
additional surgery on his toes.  He indicated that he could 
wear boots but had pain in both great toes on walking.  The 
examination found that both great toenails were absent and 
that each great toe was about one centimeter shorter than the 
second toe.  There were curvilinear scars over the distal 
toes, measuring 5 cm on the left and 4 cm on the right.  He 
was able to stand on his heels and toes and could squat 
without difficulty.  There was no pedal edema.  X-rays 
revealed the surgical excision of the distal phalanx of both 
great toes.  The diagnoses were status post excision of the 
great toenails and status post excision of the distal phalanx 
of both great toes.

The veteran testified at a personal hearing at the RO in 
February 1996.  He indicated that he had trouble with his 
toes at work, that he would experience a sharp, electrical-
type pain in both tips.  He indicated that he took no 
medications for this.  He stated that any pain that he had 
did not stop him from engaging in normal activities.

Numerous private outpatient treatment records made no mention 
of the veteran's great toes.  He was afforded a VA 
examination in December 1999.  He noted that that the tips of 
his toes were sensitive, with an electric-type shock 
sensation.  The examination noted a partial amputation of 
both great toes; the stumps were covered by well-padded skin.  
Obviously, each toe looked shorter.  They were sensitive to 
touch, but he was able to walk on his toes without problems.  
X-rays showed an amputation through the proximal one-third of 
the left distal phalanx and an amputation through the 
proximal one-fourth of the right distal phalanx.  His pain 
was described as not disabling.


Bulimia

The pertinent evidence of record included a VA examination of 
the veteran performed in February 1995.  He indicated that he 
had begun to get notices in 1990 that he would be prematurely 
discharged from the Marine Corps if he failed to lose weight.  
He felt a tremendous amount of anxiety about this and began 
to restrict his diet in around 1991 to 1992.  He then began 
purging techniques, to include vomiting and the use of diet 
pills and laxatives.  His last episode of purging took place 
in September 1993.  The examination noted that he weighed 200 
pounds; he stated that he was comfortable with this weight.  
The diagnosis was bulimia, nervosa, in remission.

Numerous private treatment records make no mention of 
bulimia.  During a VA examination conducted in November 1999, 
the veteran stated that he had not experienced bulimia since 
his release from service.  An October 2000 addendum to the VA 
examination report noted that there was no current evidence 
to support a diagnosis of bulimia.



Service connection

Psychiatric disability

The veteran was examined by VA in February 1995, at which 
time he noted that he was working full-time (often overtime 
as well) and had no problems at work.  He noted that his 
private physician had placed him on Prozac for complaints of 
depression, which had been noted for the first time in 
October 1994.  This physician's records indicated that he had 
been seen in October 1994; it was noted that he had mild 
depression, probably related to life circumstances (discharge 
from service).  The examiner noted that the veteran's 
symptoms had had an insidious onset since military 
retirement.  He noted that he had been seen in service for 
what was ultimately diagnosed as bulimia.  He described 
himself as "bitchy and apathetic."  The mental status 
examination found the veteran to be logical and coherent.  He 
was a bit tired but there was no evidence of suicidal or 
homicidal ideation.  He displayed no psychomotor agitation or 
retardation.  He appeared to be quite stoic and his affect 
was rather constricted.  The diagnosis was major depression, 
first episode, initially adjustment disorder with depressed 
mood secondary to military retirement; consider chronic 
dysthymia.

The veteran submitted a statement from his private physician, 
prepared in February 1995.  It noted that he had first seen 
him for complaints of depression in October 1994.  This was 
manifested by increased appetite, increased somnolence, lack 
of energy and a short temper.  The physician stated that 
"[o]nset was since leaving active military duty and was 
gradual in nature."  He was given Prozac and he has improved 
slowly.  The diagnosis was mild initial depression possibly 
secondary to life changes.

The veteran testified at a personal hearing in February 1996.  
He stated that he had seen someone in service in 1988 or 
1989; however, he was not aware of any diagnosis being made 
of any disorder.  Rather, he indicated that he spoke to 
someone in order to help him make decisions about his life.  
He indicated that he had become depressed because of his 
bulimia.  A private record from July 1998 noted that his 
depression was worse.

The veteran was afforded a VA examination in November 1999.  
It was conceded that the veteran had been seen in service in 
1988 or 1989 for help in dealing with some relationship 
problems.  He commented that he was still depressed.  
However, during the mental status examination, it was noted 
that he did not appear to be depressed.  He was rational, 
logical and displayed no evidence of any thought disorders.  
It was stated that "[h]is depression appears to go back to 
the time after his discharge from the military, although he 
was not depressed while in the military."  The diagnosis was 
major depressive disorder, in partial remission, rule out 
dysthymia.  An October 2000 addendum to the VA examination 
report indicated that the veteran's depression was not 
etiologically related to the previously diagnosed bulimia. 


Relevant laws and regulations

Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


Service connection 

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001).  Service connection may also 
be granted for disabilities which are proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107. (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

(i.)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the statement of the case (SOC) issued in July 
1995 and the supplemental statements of the case (SSOC) 
issued in February and June 1996, August 1999, January 2001 
and January 2002, the veteran and his representative were 
provided notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim on appeal.  He 
was also informed of the needed evidence in the Board 
decision/remand issued in April 1998.  The SOC and SSOCs also 
notified the veteran of the pertinent law and regulations, as 
well as his due process rights. 

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  
  
In this case, as indicated in the factual background section 
above, the veteran has been accorded VA examinations January 
and February 1995 and in November 1999; there was an addendum 
made to the latter examination in October 2000.  There are 
also of record various outpatient treatment records.  There 
is no indication that there is any relevant evidence which 
currently exists and which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, to include the appearance at a personal hearing in 
February 1996.

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claim have been properly 
developed.  There is no further action which should be 
undertaken to comply with the provisions of the VCAA.


Discussion

Left and right knees

According to the applicable regulations, a 10 percent 
evaluation is warranted for slight impairment of either knee, 
including recurrent subluxation or lateral instability.  A 20 
percent evaluation requires moderate impairment and a 30 
percent evaluation requires severe impairment.  38 C.F.R. 
Part 4, Code 5257 (2001).

According to 38 C.F.R. Part 4, Code 5260 (2001), a 
noncompensable evaluation is warranted for flexion limited to 
60 degrees; a 10 percent evaluation requires limitation to 45 
degrees; a 20 percent evaluation requires limitation to 30 
degrees; and 30 percent requires limitation to 15 degrees.

According to 38 C.F.R. Part 4, Code 5261 (2001), a 
noncompensable evaluation is warranted for extension limited 
to 5 degrees; a 10 percent evaluation requires limitation to 
10 degrees; a 20 percent evaluation requires limitation to 15 
degrees; a 30 percent evaluation requires limitation to 20 
degrees; a 40 percent evaluation requires limitation to 30 
degrees; and a 50 percent evaluation requires limitation to 
45 degrees.  

At no time during the pendency of this appeal has either knee 
disability warranted an evaluation in excess of 10 percent.  
The evidence does not demonstrate that the veteran suffers 
from moderate or severe impairment of the knee.  There is no 
indication of subluxation and the ligaments of both knee 
joints have been described as stable.  Range of motion was 
noted during the examination conducted in December 1999 to be 
between 0 and 140 degrees, which is considered to be normal.  
See 38 C.F.R. § 4.71a, Plate II (2001).  Moreover, the 
examiner indicated that there was no weakened movement, 
excess fatigability or incoordination.  Significantly, it was 
commented that any pain in the knee joints was not disabling.  

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claims for schedular 
evaluations in excess of 10 percent for the left and right 
knee disorders.


Left and right great toes

According to 38 C.F.R. Part, Code 5280 (2001),to which the 
veteran's toe disorders are rated by analogy, a 10 percent 
evaluation is warranted for unilateral hallux valgus, 
operated with resection of the metatarsal head.  A 10 percent 
evaluation is also warranted for severe hallux valgus if it 
is equivalent to an amputation of the great toe.  According 
to 38 C.F.R. Part, Code 5171 (2001), in order to be 
equivalent to an amputation of the great toe, there would 
have to be removal of the metatarsal head.  See 38 C.F.R. 
§ 4.71a, Plate IV (2001).

In the instant case, the veteran has undergone partial 
amputation of the distal phalanx of both great toes.  
However, there is no indication that the metatarsal heads 
have been resected or removed.  Therefore, the evidence does 
not demonstrate entitlement to an evaluation in excess of 0 
percent under the provisions of either 38 C.F.R. Part 4 Codes 
5280 or 5171.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for compensable 
evaluations for the service-connected left and right great 
toe disabilities.


Bulimia

According to 38 C.F.R. Part 4, Code 9521 (2001), a 0 percent 
evaluation is warranted for bulimia manifested by binge 
eating followed by self-induced vomiting or other measures to 
prevent weight gain, or resistance to weight gain even when 
below expected minimum weight, with diagnosis of an eating 
disorder but without incapacitating episodes.  A 10 percent 
evaluation requires binge eating followed by self-induced 
vomiting or other measures to prevent weight gain, or 
resistance to weight gain even when below expected minimum 
weight, with diagnosis of an eating disorder and 
incapacitating episodes of up to two weeks total duration per 
year.  A 30 percent evaluation requires self-induced weight 
loss to less than 85 percent of expected minimum weight with 
incapacitating episodes of more than two but less than six 
weeks total duration per year.  A 60 percent evaluation 
requires self-induced weight loss to less than 85 percent of 
expected minimum weight with incapacitating episodes of six 
or more weeks total duration per year.  A 100 percent 
evaluation requires self-induced weight loss to less than 80 
percent of expected minimum weight, with incapacitating 
episodes of at least six weeks total duration per year, and 
requiring hospitalization more than twice a year for 
parenteral nutrition or tube feeding.  

After a careful review of the evidence of record, it is found 
that a compensable evaluation for the service-connected 
bulimia is not warranted.  There is no indication in the 
record that the veteran experiences binge eating followed by 
self-induced vomiting or other measures to prevent weight 
gain, or resistance to weight gain even when below expected 
minimum weight, with a diagnosis of an eating disorder and 
incapacitating episodes of up to two weeks total duration per 
year.  In fact, the record indicates that the veteran last 
engaged in purging behavior in September 1993.  
Significantly, the VA examination conducted in November 1999 
and the addendum added in October 2000 noted that the veteran 
did not suffer from bulimia.  It was commented that the 
evidence of record did not support a diagnosis of this 
disorder.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for a compensable 
schedular evaluation for the service-connected bulimia.


Extraschedular evaluations

The RO declined referral of the appellant's claims seeking 
increased evaluations on an extraschedular basis pursuant to 
38 C.F.R. § 3.321(b)(1) (2001) when it last adjudicated these 
issues in January 2001.  The Board agrees as it does not 
appear from a review of the medical evidence that referral 
for consideration for one or more of these disabilities is 
indicates.  In Floyd v. Brown, 9 Vet. App. 88 (1996), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  However, in Bagwell v. Brown, 9 Vet. 
App. 337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 9 
Vet. App. at 339.

As fully detailed above, the medical evidence does not 
reflect that the appellant's service-connected disabilities 
warrant entitlement to increased compensation over the levels 
currently assigned under the schedular criteria and hence, it 
does not appear that he has "exceptional or unusual" 
disabilities.  The evidence does not show that the veteran 
has required any hospitalization for any of his service-
connected disorders, nor is there any indication of regular 
outpatient treatment care.  In addition, the evidence 
indicates that the veteran is currently employed; therefore, 
there appears to be no "marked interference" in employment 
as a result of his disabilities beyond that contemplated by 
the regular schedular standards.  

Accordingly, the Board concludes that in the absence of any 
evidence which actually shows that these disabilities are 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate them, referral under section 
3.321(b)(1) for extraschedular consideration for one or more 
of these disabilities is not in order.


Service connection for a psychiatric disability

The evidence does not support a finding of entitlement to 
service connection for a psychiatric disability.  While the 
veteran did seek out some counseling for personal 
relationship problems in service, he admitted himself that no 
diagnosis of any disorder, to include depression, was made.  
Depression was first noted by the veteran's private physician 
in October 1994, after his separation from service.  At that 
time, it was noted that this condition had had its onset 
following his discharge and was possibly secondary to life 
changes.  The VA examination conducted in November 1999 also 
noted that his depression went back to his separation from 
service; no depression was complained of or treated in 
service.  Finally, the examiner noted in October 2000 that 
any current depression was not etiologically related to the 
service-connected bulimia, particularly in light of the fact 
that the diagnosis of bulimia was not even supported by the 
evidence of record.  Therefore, it is found that there is no 
basis in the record upon to award service connection for 
depression on either a direct or secondary basis.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disability.



ORDER

An evaluation in excess of 10 percent for the service-
connected left patellofemoral syndrome is denied.

An evaluation in excess of 10 percent for the service-
connected right patellofemoral syndrome is denied.

An evaluation in excess of 0 percent for the service-
connected left great toe disability is denied.

An evaluation in excess of 0 percent for the service-
connected right great toe disability is denied.

An evaluation in excess of 0 percent for the service-
connected bulimia is denied.

Service connection for a psychiatric disability denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

